Citation Nr: 1705496	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  03-05 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected vascular headaches on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected vascular headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from April 1984 to April 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  An October 2001 rating decision continued a previously assigned 50 percent rating for vascular headaches.  A November 2002 rating decision denied entitlement to a TDIU and confirmed and continued the 50 percent rating for vascular headaches.

This appeal was previously before the Board many times.  In March 2004, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  After the development was completed, the Board denied the claims in a March 2006 decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a March 2007 Order, the Court granted a Joint Motion for Remand (Joint Motion), vacating and remanding the Board's decision.

In September 2009, March 2011, November 2011, and March 2012, the Board again remanded the claims to the AOJ for further development.  In a March 2013 decision, the Board denied the claims for a rating in excess of 50 percent for vascular headaches on an extraschedular basis and for a TDIU.  The Veteran appealed the denial to the Court.  In an August 2013 Order, the Court granted a July 2013 Joint Motion for Remand, vacating and remanding the Board's March 2013 decision.

In December 2013, the Board remanded the appeal to the AOJ to complete additional development, consistent with the July 2013 Joint Motion.  Thereafter, the AOJ readjudicated the claims as reflected by a February 2016 supplemental statement of the case (SSOC) and returned the appeal to the Board.



FINDING OF FACT

On January 17, 2014, prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal of the issues of entitlement to a rating in excess of 50 percent for vascular headaches on an extraschedular basis and entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to a rating in excess of 50 percent for vascular headaches on an extraschedular basis and entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by an appellant or by his authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran was seeking entitlement to a rating higher than 50 percent for vascular headaches and entitlement to a TDIU.  Following the December 2013 remand, the appeal was recertified to the Board on February 22, 2016.  In correspondence received on January 17, 2014, the Veteran informed the Appeals Management Center (AMC) in Washington, DC and the Board of his desire to withdraw his pending appeal for an evaluation in excess of 50 percent for service-connected vascular headaches and for a TDIU, adding, "Again, I do not wish to pursue the above stated appeal and issues.  I am withdrawing the above stated appeal and issues."  (Emphasis in original).  

Here, the Board finds the Veteran has clearly expressed his wish to withdraw from appeal the issues of an increased rating for his vascular headache disability and a TDIU consistent with the requirements of the regulations as interpreted in Delisio v. Shinseki, 25 Vet. App. 45, 57 (2011) ("[W]ithdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant").  Moreover, the Board notes that after his January 2014 request to withdraw his claims on appeal, the Veteran's correspondence pertained to general Privacy Act and FOIA requests seeking documents from his claims file and documents related to a service connection claim for posttraumatic stress disorder (PTSD), which was denied in a November 1999 rating decision.  (In June 2016, the RO acknowledged the Veteran's correspondence pertinent to filing a claim for benefits for PTSD and enclosed an application for the Veteran to complete and return).

Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the issues of entitlement to a rating in excess of 50 percent for vascular headaches on an extraschedular basis or entitlement to a TDIU.  See 38 C.F.R. § 20.204; see also Hanson v. Brown, 9 Vet. App. 29, 32 (1996) (holding that veterans are as free to withdraw claims as they are to file them; and when claims are withdrawn, they cease to exist).  Thus, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.

ORDER

The appeal as to the issue of entitlement to a rating in excess of 50 percent for vascular headaches on an extraschedular basis is dismissed.

The appeal as to the issue of entitlement to a TDIU is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


